Citation Nr: 0511025	
Decision Date: 04/18/05    Archive Date: 04/27/05

DOCKET NO.  02-05 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for gastrointestinal (GI) 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from February 1943 to December 
1945.

This appeal to the Board of Veterans Appeals (Board) arises 
from a September 2000 rating action that denied service 
connection for GI disability on the grounds that new and 
material evidence had not been presented to reopen the claim.  
A Notice of Disagreement was received in December 2000, and a 
Statement of the Case (SOC) was issued in April 2002.  A 
Substantive Appeal was received later in April 2002.

In January 2003, the Board granted the appeal to the limited 
extent that it found that new and material evidence to reopen 
the claim for service connection had been received; the Board 
then undertook further evidentiary development on the claim 
for service connection, on the merits, pursuant to the 
provisions of 38 C.F.R. § 19.9 (2002) and Board procedures 
then in effect.  The veteran and his representative were 
notified of that development by letter of March 2003.  
However the provisions of 38 C.F.R. § 19.9 purporting to 
confer upon the Board the jurisdiction to adjudicate claims 
on the basis of evidence developed by the Board but not 
reviewed by the RO were later held to be invalid.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003.  Hence, the Board remanded 
this matter to the RO in September 2003.  A Supplemental SOC 
(SSOC) was issued in December 2004, reflecting the RO's 
denial of the claim for service connection.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The only medical opinion on the question of etiology of 
current GI disability indicates that there is at least as 
likely as not a medical relationship between the veteran's 
in-service GI complaints and inflammatory gastroenteritis, 
and his current irritable bowel syndrome (IBS) and 
gastroesophagel reflux disease (GERD).


CONCLUSION OF LAW

The criteria for service connection for IBS and GERD are  
met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  
The VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A.         § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

In view of the Board's favorable decision on the claim for 
service connection for a GI disability, granting the full 
benefit sought on appeal, the Board finds that all 
notification and development action needed to fairly 
adjudicate the claim has been accomplished.    




II.  Background

The service medical records document hospitalization of the 
veteran in May and June 1943 for GI complaints diagnosed to 
be acute, mild, catarrhal inflammatory gastroenteritis of 
unknown cause.  On December 1945 separation examination, the 
examiner noted a history of gastritis in January 1945.

Post service, J. A. Scerbo, M.D., diagnosed a nervous stomach 
in November 1986.  In May 1990, the impression was GI 
symptoms, possibly reflux or ulcer.  A small hiatal hernia 
and epigastric tenderness were noted in December 1990, and it 
was felt that the veteran may have reflux symptoms.  A hiatal 
hernia and reflux with chronic abdominal soreness were found 
in July 1991.

A private December 1997 proctosigmoidoscopy showed 
constipation, more bowel spasm than anything else; there was 
a tortuous sigmoid with some spasm.

Endoscopy during hospitalization at the Shadyside Hospital in 
October 1998 revealed severe esophagitis from reflux.  A 
computerized tomography scan of the abdomen in December 1998 
showed diverticular change in the colon.  

In December 1998, G. Arnold, M.D., stated that the veteran 
had acute and chronic esophagitis.  In November 1999, 
medication was noted to be providing good control of the 
veteran's GERD symptoms.

In April 2004, Dr. Scerbo stated that he had been treating 
the veteran since 1986 for GERD with gastritis, esophageal 
spasms, and acid indigestion and burning.  In addition, there 
seemed to be a component of IBS with a nervous stomach.  

On July 2004 VA GI examination, the examiner reviewed the 
veteran's service and post-service medical records.  After 
current examination, the diagnoses were IBS, which the 
examiner opined started in service in 1943; GERD, which 
started in service; a history of chronic gastritis; and a 
small hiatal hernia.  The examiner further opined that it was 
at least as likely as not that the veteran's IBS was a result 
of his in-service inflammatory gastroenteritis, and that his 
in-service GI symptoms were also probably early 
manifestations of his GERD.  The veteran's esophagitis was 
felt to be the result of secretion of acid because of his 
GERD.

In a December 2004 addendum to his July examination report, 
the VA physician commented that the veteran had had abdominal 
complaints and symptoms of IBS for 60 years and continued to 
have the same symptoms; that his diagnoses were based on the 
clinical symptoms; and that symptoms of IBS could persist 
indefinitely.

III.  Analysis

The veteran contends, in effect, that he currently suffers 
from the same chronic GI disability for which he was 
hospitalized and treated in service.  On that basis, he 
contends that service connection for current GI disability is 
warranted.  

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. § 
1110.  Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).   Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.  

Considering the record in light of the above-referenced 
criteria, and affording the veteran the benefit of the doubt, 
the the Board finds that the criteria for service connection 
for a GI disability-specifically, IBS and GERD-are  met.  

Service records clearly note the presence of GI problems in 
service, which the veteran has alleged have continued since 
service.  Significantly, moreover, the only medical opinion 
to directly address the question of etiology of current GI 
disability indicates that there is at least as likely as not 
a medical relationship between the veteran's in-service GI 
complaints and inflammatory gastroenteritis, and his current 
IBS and GERD.  The Board ascribes great probative value to 
the 2004 VA examiner's opinion, which was based on a review 
of the veteran's documented service and post-service medical 
history, and current examination of the veteran.  While the 
physician actually used the as least as like as not language 
only in discussing the etiology of IBS (which he also 
addressed in an addendum opinion), he also indicated the 
possibility that the veteran's in-service symptoms were early 
manifestations of GERD.  While the Board is cognizant that 
the decision as to service connection is to be made without 
resort to speculation or on the basis of remote possibility 
(see 38 C.F.R. § 3.102), given in-service findings, the 
examiner's overall opinion, the credibility of that opinion, 
and the fact that no contrary medical evidence on the 
question of nexus is of record, the the Board finds that, 
affording the veteran the benefit of the doubt, the opinion 
provides a sufficient basis for the grant of service 
connection for both IBS and GERD.  


ORDER

Service connection for IBS and GERD is granted.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


